
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


AXCELIS TECHNOLOGIES, INC.
Axcelis Management Incentive Plan
Adopted by the Compensation Committee of the Board of Directors on February 11,
2010,
amending and restating the Axcelis Team Incentive Plan
originally adopted by the Compensation Committee on January 26, 2005

        1.    Purpose.    The Compensation Committee of the Board of Directors
of Axcelis Technologies, Inc. (together with its affiliates, the "Company") has
adopted this Plan in order to provide incentives in the form of cash bonuses to
the Company's executive officers and other managers to make significant
contributions to the Company's success and profitability.

        2.    Administration.    

        (a)   This Plan shall be administered by the Compensation Committee (the
"Committee") of the Company's Board of Directors. Subject to the express terms
of the Plan, the Committee shall have full power and authority to construe,
interpret and administer the Plan. The Committee's decisions hereunder shall be
final and binding.

        (b)   The Committee shall from time to time: (i) determine the executive
officers and other managers who will participate in the Plan (each, a
"Participant") for any fiscal year or other period (a "Performance Period");
(ii) set a target bonus amount and any additional potential bonus amounts for
each Participant for each Performance Period; and (iii) establish Performance
Goals in accordance with Section 3 and any other terms and conditions applicable
to participants' incentive bonuses for each Performance Period.

        (c)   A Participant's potential bonus and applicable Performance Goals
established under the Plan shall be evidenced by a writing delivered to the
Participant and containing such other terms and conditions not inconsistent with
the provisions of the Plan as the Committee considers necessary or advisable to
achieve the purposes of the Plan or to comply with applicable tax and regulatory
laws and accounting principles.

        3.    Performance Goals.    

        (a)   The Committee shall establish for each Participant and for each
Performance Period one or more goals related to the performance (defined by
absolute and/or relative measures) of the Company, any of its divisions,
business units, subsidiaries, products or lines of business, and/or the
Participant personally ("Performance Goals"). Such Goals may be based on any one
or more of the following criteria: revenue; revenue growth; sales; expenses;
margins; net income; earnings or earnings per share; cash flow; shareholder
return; return on investment; return on invested capital, assets, or equity;
profit before or after tax; operating profit; return on research and development
investment; market capitalization; product development and improvements; market
share; cycle time reductions; customer satisfaction measures; strategic
positioning or marketing programs; business/information systems improvements;
expense management; infrastructure support programs; human resource programs;
customer programs; technology development programs; and any other financial
metric(s) and/or operational or strategic programs. Personal performance may be
a multiplier against other Performance Goals.

        (b)   The Committee may determine threshold, target(s), or other levels
of performance that must be achieved, with corresponding threshold, target,
maximum, upside, or other bonus payments contingent upon the attainment of the
relevant Performance Goals. In establishing the performance levels, the
Committee may specify the measures to be used to evaluate Performance Goal
achievement and the weighting of each Performance Goal.

--------------------------------------------------------------------------------



        4.    Bonus Payments.    

        (a)   Within a reasonable time after the end of any Performance Period
(which may at the Committee's discretion be after the Company's receipt of an
audit opinion on its financial statements in the case of a fiscal year period)
and before payment of any bonus, the Committee shall determine the extent to
which the respective Performance Goals and any other material terms of the bonus
awards have been satisfied and shall determine the date of payment.

        (b)   The Committee may in its discretion at any time modify or
terminate any Participant's eligibility for any payment hereunder if the
Committee determines that the Participant has engaged in activity in competition
with, or otherwise harmful to the interests of, the Company. No benefit under
the Plan may be assigned or transferred by a Participant during the
Participant's lifetime.

        (d)   To be eligible to receive a bonus under the Plan, the Participant
must be actively employed by the Company on the date of payment, except to the
extent otherwise provided by the Committee. If a Participant's employment with
the Company is terminated for any reason before the payment date, the
Participant will not be eligible for a bonus under this Plan and the Participant
shall forfeit all rights to such payment, except to the extent otherwise
provided by the Committee. Payment of any bonus shall be made in cash or, in the
Committee's discretion, in the form of an equity award under any equity
compensation plan of the Company. Participants may defer receipt of all or any
portion of a bonus under this Plan if and to the extent permitted under any
deferred compensation plan of the Company.

        (e)   A Participant shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of payments under the Plan no later than the date of the
event creating the tax liability. The Company may, to the extent permitted by
law, deduct any such tax obligations from the Participant's respective bonus or
from any other payment due to the Participant.

        5.    Change in Control.    In addition to any rights a Participant may
have under a Change of Control Agreement with the Company, in order to preserve
a Participant's rights hereunder in the event of a change in control of the
Company (as defined by the Committee), the Committee in its discretion may, at
any time, take one or more of the following actions: (i) provide for the
acceleration of any time period relating to any payment hereunder, (ii) provide
for payment to the Participant upon the change in control of cash or other
property equal to the amount that would otherwise have been paid hereunder,
(iii) adjust the criteria applicable to the payment of any amount hereunder in a
manner determined by the Committee to reflect the change in control, (iv) cause
the Company's obligations under this Plan to be assumed, or new obligations
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Participants and in the best interests of
the Company.

        6.    Unfunded Plan.    The Plan shall be unfunded. The Company shall
not be required to segregate any assets for payment under the Plan, nor shall
the Plan be construed as providing for such segregation, nor shall the Company,
the Board of Directors or the Committee be deemed to be a trustee of any amount
payable under the Plan. Any liability of the Company to any Participant under
the Plan shall be based solely upon any contractual obligations that may be
created pursuant to the Plan, and no such obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company.

        7.    No Right to Continued Employment.    No person shall have any
claim or right to participate in the Plan. Participation in any period shall not
confer any right to participate in any subsequent period. Neither the adoption,
maintenance or operation of the Plan nor any notification of a potential bonus
hereunder shall confer upon any person any right with respect to continued
employment with the Company nor shall they interfere with the rights of the
Company at any time to terminate or otherwise change the terms of his or her
employment, including, without limitation, the right to promote, demote or
otherwise re-assign any employee from one position to another within the
Company.

        8.    Code Section 409A.    The awards payable under this Plan are
intended to comply with, or be exempt from, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended,

--------------------------------------------------------------------------------




and, accordingly, to the maximum extent permitted, the terms of the Plan shall
be interpreted to be in compliance therewith.

        9.    Amendment and Termination of Plan.    The Committee may amend,
suspend or terminate the Plan in order to comply with any legal requirements or
for any other purpose permitted by law. The Committee shall determine the effect
of such action on any proposed payment(s) under the Plan.

        10.    Governing Law.    The Plan shall be governed by, and construed in
accordance with, the internal laws of the Commonwealth of Massachusetts.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

